On submission of a controversy upon agreed facts pursuant to sections 546-548, Civil Practice Act, judgment is unanimously directed for defendants, without costs, declaring that section 61 of the Town Law (Laws of 1932, chap. 634) did not repeal the provisions of article 13 of the General Municipal Law, with respect to the establishment of a recreation commission by the governing body of a town. We are of opinion that the abolition of every separate board of commissioners as set forth in section 61 of the Town Law related to such boards as were created pursuant to the old Town Law and which had not been retained pursuant to the provisions of subdivision 10 of section 341 of the Town Law. Present — Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ.